PER CURIAM.
The issue in this case is whether'the trial court erred' when it denied Appellant’s motion to. transfer venue from Orange County to Alachua County in this action for defamation based upon posts made in an Internet blog. Because there was no allegation or evidence in the record that the blog was accessed by anyone in Orange County, venue there is improper. Shahnasarian v. Tejedor, 41 So.3d 348 (Fla. 5th DCA 2010). Accordingly, we reverse and remand with instructions that the trial court transfer fhis action to Ala-chua County.
REVERSED AND REMANDED. ■
PALMER, ORFINGER and'TORPY, JJ., concur.